DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 3, 6, 10-11, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland (US 2016/0323656).
As to Claim 2, Holland discloses A display panel comprising: a display (fig.13-companion content device 142 displays content; fig.20- output device 2045-para.0161); and logic circuitry (fig.2,13,20) to: 
populate a timing order list to define regions of the display (figs.13A-C; content program data 1312 including timing offset with respective content data to be displayed in corresponding regions of the display (main channel-display window 1318; banner ad channel-display window 1316; personal ad channel-display window 1314)), the timing order list to specify respective time offsets at which corresponding ones of the regions are to be refreshed (fig.13A-C- time offsets corresponding to content data to be displayed (read as to be refreshed} in respective display windows 1318,1318,1314 (main channel/display window 1318-00:00:00,;00:03:00; 00:15:00; banner ad channel/display window 1316-00:00:00;00:03:25;00:12:25; personalized channel/display window 1314-00:00:00;00:07:00;00:14:00), the time offsets relative to a presentation timestamp associated with content frame data for a single frame to be displayed by the display (figs.13A-C- time offsets (main channel/display window 1318-00:00:00,;00:03:00; 00:15:00; banner ad channel/display window-1316-00:00:00;00:03:25;00:12:25; personalized channel/display window-1314-00:00:00;00:07:00;00:14:00) are relative to media presentation time offset 1310,1350,1360 {read as presentation timestamp} ); 
obtain, from a content source, a first portion of the content frame data to be displayed in a first one of the regions associated with a first time offset in the timing order list (fig.13B- para.0113- 0115-content data associated with time offset 00:03:00 corresponding display window 1318; data content associated with time offset 00:03:25 corresponding to display window 1316), the first portion of the content frame data to be obtained prior to the first time offset relative to the presentation timestamp (fig.13-C- para.0108,  content data  to be displayed in regions 1318,1316,1314 is obtained prior to the time offset relative to media presentation offset 1350/1360 associated with respective content in their respective channel), and refresh, based on the first portion of the content frame data, the first one of the regions of the display at a first time corresponding to the first time offset relative to the presentation timestamp (fig.13B- display window 1318 is updated with content data associated with time offset 00:03:00 relative to media presentation time 1360; fig.13C- display window 1314 is updated with content data associated time offset 00:03:25 in respective channel relative to media presentation offset 1360).

	As to claim 3, Holland discloses wherein the logic circuitry is to provide the timing order list to the content source (fig.2,4,13, para.0049,0059,0061,0073,0076; companion content 1312 including timing offset list is provided to the companion content device).  

As to Claim 6, Holland discloses wherein the logic circuitry is to: obtain, from the content source, a second portion of the content frame data for a second one of the regions associated with a second time offset in the timing order list (fig.13A-C-para.0108,0115-data content associated with time offset 00:03:25 corresponding to display window 1316), the second portion of the content frame data to be obtained prior to the second time offset relative to the presentation timestamp  (fig.13-C- para.0108,0115;  content data  to be displayed in regions 1316 is obtained prior to the time offset relative to media presentation offset 1360 associated with respective content in their respective channel); and refresh, based on the second portion of the content frame data, the second one of the regions of the display at a second time corresponding to the second time offset relative to the presentation timestamp (fig.13C- para.0115- display window 1316 is updated with content data associated time offset 00:03:25 in respective channel relative to media presentation offset 1360).

	As to Claims 10-11 have similar limitations to those of Claims 2-3 and are rejected for similar reasons as set forth above.

As to Claims 16-17 are method claims drawn to the apparatus of Claims 2-3 and are rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7,9,14,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 2016/0323656).
As to Claim 7, Holland does not expressly disclose wherein the content frame data includes multiple portions of the content frame data for a combination of the regions including the first one of the regions associated with the first time offset in the timing order list, the multiple portions of the content frame data including a second portion of the content frame data for a second one of the regions associated with a second time offset in the timing order list, and the logic circuitry is to obtain the multiple portions of the content frame data prior to the first time offset relative to the presentation timestamp.  
	Holland et al. discloses the first one of the regions associated with the first time offset in the timing order list (fig.13-display window 1308), and content frame data including a second portion of the content frame data for a second one of the regions associated with a second time offset in the timing order list (fig.13- content data associated with respective time offsets in their respective channels corresponding to windows 1316, 1314), and the logic circuitry is to obtain the multiple portions of the content frame data prior to the first time offset relative to the presentation timestamp (fig.13-para.0108,  content data  to be displayed in regions 1318,1316,1314 is obtained prior to the time offset relative to media presentation offset 1350/1360 associated with respective content in their respective channel).
Holland further discloses where the companion data (fig.13- companion data 1302) may include data that determines the size and position of the window in which the content will be displayed (para.0056, 0116). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Holland by including data that determines the position of display window 1316 to be within the display window 1318 region, such that content data associated with time offset 00:03:25 in banner ad channel for display window 1316 is to be displayed in respective display window 1316, and display window 1318 displays respective content-main channel- associated time offset 00:03:25. The motivation would have been because Holland discloses the size and position of the display windows can be determined. Thus, in doing so would not have modified the operation of the device, yielding predicated results.

As to Claim 9, Holland discloses wherein the presentation timestamp is obtained from the content source (para.0041,0065)

As to Claim 14 has similar limitations to those of Claim 7 and are met by the references as set forth above.

As to Claim 20 is a method claim drawn to the apparatus of Claim 7 and is rejected for the same reasons as set forth above.


Claim(s) 4-5,12-13,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 2016/0323656) in view of Sasaki et al. (US 2011/0310235)
As to Claim 4, Holland discloses where the size and position of the display regions may be determined and changed (para.0056, 0116), but does not expressly disclose wherein the timing order list is to specify respective coordinates of the corresponding ones of the regions.  
	Sasaki et al. discloses wherein the timing order list is to specify respective coordinates of the corresponding ones of the regions (fig.14, 19, 20B-para.0205-window define segment provides window position, size; 0231-0233- offset information 1922 and 1923 define offset control for a single piece of plane data, where offset control refers to providing left and right offsets for horizontal coordinates in a graphics plane). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Holland by implementing window define segment dada and offset control data as disclosed by Sasaki et al., to the companion data (of Holland), the motivation being to provide the viewer with images represented by video planes at specify positions.

	As to Claim 5, Holland in view of Sasaki et al. disclose wherein the regions are rectangles (fig.13- para.0116-display windows 1318,1316,1314), and the respective coordinates of the corresponding ones of the regions specify top left corners and bottom right corners of the corresponding ones of the regions (Sasaki-para.0205,0231-0233).

	As to Claims 12-13 have limitations similar to those of Claims 4-5 and are met by the references as set forth above.

	As to Claims 18-19 are method claims drawn to the apparatus of Claims 4-5 and are rejected for the same reasons as set forth above.

Claim(s) 8,15,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 2016/0323656) in view of Molnar (US 2016/0127614).
As to Claim 8, Holland discloses wherein the logic circuitry is to: generate a synchronization timestamp (para0065-0066- synchronization signal indicates a time offset corresponding to media presentation time); and adjust a panel refresh rate of the display panel to align with the synchronization timestamp, wherein the first time at which the first one of the regions of the display is to be refreshed corresponds to the first time offset relative to when the synchronization timestamp corresponds to the presentation timestamp (para.0066- companion device synchronizes to the time-offset provided by  the synchronization signal, the display windows are updated with respective content associated with respective time-offsets in their channels).
Holland does not expressly disclose adjust a panel refresh rate of the display panel to align with the synchronization timestamp. Molnar further discloses where the presentation time of the frame may be adjusted based on the synchronization signal (para.0026,0034,0036-0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Holland with the teachings of Molnar, the motivation being to ensure the current frame is displayed on the appropriate Vsync pulse and to allow for video frame playback scheduling (Molnar-para.0011, 0029).
	
As to Claim 15 has limitations similar to those of Claim 8 and is met by the references as set forth above.

	As to Claim 21 is a method claim drawn to the apparatus of Claim 8 and is rejected for the same reasons as set forth above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,10,16 have been considered but are moot because new grounds of rejection is applied as necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627